   Case 1:15-cv-07488-CM-RWL Document 822 Filed 06/14/19 Page 1 of 7



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION                         Case No. 1:15-cv-07488-CM (RWL)



         FOREST’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE
      NO. 2: PRECLUDE USE IN THIS CASE OF DISCOVERY FOREST TOOK
    IN THE END-PAYOR ACTION YEARS AFTER THE CLOSE OF DISCOVERY




                               Counsel for Defendants Actavis plc, Forest
                               Laboratories, LLC, Forest Laboratories, Inc., and
                               Forest Laboratories Holdings Ltd.
         Case 1:15-cv-07488-CM-RWL Document 822 Filed 06/14/19 Page 2 of 7



                                                   TABLE OF CONTENTS

ARGUMENT .................................................................................................................................. 1

          I.      Parties May Use Documents That Were Not Produced During Discovery on Cross-
                  Examination ................................................................................................................ 1

CONCLUSION ............................................................................................................................... 3
         Case 1:15-cv-07488-CM-RWL Document 822 Filed 06/14/19 Page 3 of 7



                                                  TABLE OF AUTHORITIES

                                                                                                                                        Page(s)
                                                                   CASES

Joseph P. Carroll Ltd. v. Baker,
   No. 09 Civ. 3174 (SHS), 2012 U.S. Dist. LEXIS 51869 (S.D.N.Y. Apr. 12,
   2012) ..........................................................................................................................................2

Malmberg v. United States,
   No. 5:06-cv-1042, 2010 U.S. Dist. LEXIS 28784 (N.D.N.Y. Mar. 24, 2010) ..........................3




                                                                        ii
      Case 1:15-cv-07488-CM-RWL Document 822 Filed 06/14/19 Page 4 of 7



       Portions of DPPs’ Motion In Limine No. 2 have been rendered moot by the Court’s June

4, 2019 ruling on the Dr. Reddy’s Laboratories document produced in the IPP Case (“DRL

Document”). See Minute Entry for Proceedings Held before J. Colleen McMahon and Magistrate

J. Lehrburger (June 4, 2019). The balance of DPPs’ motion seeks a sweeping, premature ruling

that could potentially limit the scope of documents available for use on cross-examination at trial.

But the parties have agreed that there is no prior disclosure requirement for documents to be used

on cross-examination, and neither side has disclosed documents for use solely on cross-

examination in the Revised Joint Pretrial Order.

       Both parties submitted exhibit lists as part of an amended Joint Pretrial Order and Forest

identified “all exhibits that will be introduced in [Forest’s] case-in-chief.” See ECF No. 688,

Scheduling Order at 1. As is customary, neither party was required to disclose documents that it

might use to cross-examine trial witnesses and Forest certainly did not receive such a disclosure

from DPPs. Id. DPPs and Forest are each in the dark as to the documents that may come up on

cross-examination.

       While DPPs argue that Forest’s right to use these documents on cross-examination depends

on whether Forest acquired these documents through discovery here, they cite to no legal authority

that suggests Forest is limited on cross-examination to use only produced documents.

       Accordingly, the Court should deny DPPs’ motion.

                                          ARGUMENT

I.     Parties May Use Documents That Were Not Produced During Discovery on Cross-
       Examination

       DPPs argue that because the documents produced in the IPP Case were not produced during

discovery in this case, they may not be used for any purpose at trial, even cross-examination.

However, that a document was not produced during discovery does not automatically foreclose
      Case 1:15-cv-07488-CM-RWL Document 822 Filed 06/14/19 Page 5 of 7



the document’s use at trial, and no case cited by DPPs suggests otherwise. Rather, DPPs have

relied on off-point cases that consider whether discovery should be reopened to allow for out-of-

time depositions and development of new damages theories. See ECF No. 740, Mem. in Supp. of

Pls.’ Mot. In Limine No. 2: Preclude Use in This Case of Discovery Forest Took in the End-Payor

Action Years after the Close of Discovery (“DPPs’ MIL 2”) at 2 (citing Abdelal v. Kelly, No. 13-

cv-4341 (ALC)(SN), 2018 U.S. Dist. LEXIS 135149, at *7 (S.D.N.Y. Aug. 10, 2018) (refusing to

reopen discovery to allow for a deposition); George v. Ford Motor Co., No. 03 Civ. 7643 (GEL),

2007 U.S. Dist. LEXIS 61453, at *32 (S.D.N.Y. Aug. 16, 2007) (refusing to reopen discovery

where plaintiff did not establish good cause to take an out-of-time deposition); Barlow v. GMC,

595 F. Supp. 2d 929, 934-35 (S.D. Ind. 2009) (granting motion to exclude damages claims and

theories that were presented months after deadline and after court had previously reopened

discovery to allow plaintiffs to amend “absurdly ambitious damages theories”)).

        As DPPs concede in their motion (DPPs’ MIL 2 at 1), the Court ordered that the parties

identify only the exhibits that they planned to introduce in their cases-in-chief, and “NOT exhibits

to be used only on cross examination, or only in case of rebuttal.” ECF No. 688, Scheduling Order

at 1. Beyond the DRL Document, Forest has not included a single document produced only in the

IPP Case on its exhibit list for use in its case-in-chief. And Forest and DPPs are similarly unaware

of the documents that their adversary will use during cross-examination. This is not an “ambush”

or a “clearly impermissible” “guerilla technique”; it is the reality of trial.

        Further, parties are simply not limited on cross-examination to use only those documents

produced during discovery. Indeed, courts routinely permit parties to subpoena cross-examination

materials after discovery has closed. See, e.g., Joseph P. Carroll Ltd. v. Baker, No. 09 Civ. 3174

(SHS), 2012 U.S. Dist. LEXIS 51869, at *6-8 (S.D.N.Y. Apr. 12, 2012) (denying motion to quash



                                                   2
      Case 1:15-cv-07488-CM-RWL Document 822 Filed 06/14/19 Page 6 of 7



subpoena seeking the production of documents two weeks before trial because “[t]rial subpoenas

may be issued after the close of discovery for ‘trial preparation’” where “a party ‘intends to use

the documents it has requested in [the] subpoenas for cross-examination and impeachment only”)

(citations omitted); Malmberg v. United States, No. 5:06-cv-1042 (FJS/GHL), 2010 U.S. Dist.

LEXIS 28784, at *6-9 (N.D.N.Y. Mar. 24, 2010) (declining to quash subpoenas served after the

close of discovery where defendant “intend[ed] to use the documents it has requested in [the]

subpoenas for cross-examination and impeachment only”).

       DPPs do not cite to a single case addressing the use of a document on cross-examination,

and certainly nothing to support the idea that parties are prohibited from using documents procured

outside of the discovery process to cross-examine witnesses at trial. DPPs’ MIL 2 at 2.

                                        CONCLUSION

       For the foregoing reasons, Forest respectfully requests that the Court deny Plaintiffs’

Motion In Limine No. 2: Preclude Use in This Case of Discovery Forest Took in the End-Payor

Action Years After the Close of Discovery.

Dated: June 14, 2019                                 Respectfully submitted,



                                                      By: /s/ Martin M. Toto      ..
 Beth Wilkinson                                       Martin M. Toto
 Rakesh Kilaru                                        Heather K. McDevitt
 Kieran Gostin                                        John H. Chung
 WILKINSON WALSH + ESKOVITZ                           Michael E. Hamburger
 2001 M Street NW, 10th Floor                         William H. Bave, III
 Washington, D.C. 20036                               Kristen O’Shaughnessy
 Telephone: (202) 847-4000                            Kevin C. Adam
                                                      WHITE & CASE LLP
 Counsel for Defendants Actavis plc,                  1221 Avenue of the Americas
 Forest Laboratories, LLC, Forest                     New York, New York 10020
 Laboratories, Inc., and Forest                       Telephone: (212) 819-8200
 Laboratories Holdings Ltd.
                                                      J. Mark Gidley
                                                      Christopher M. Curran

                                                3
Case 1:15-cv-07488-CM-RWL Document 822 Filed 06/14/19 Page 7 of 7



                                    Eric Grannon
                                    WHITE & CASE LLP
                                    701 Thirteenth Street, NW
                                    Washington, DC 20005
                                    Telephone: (202) 626-3600

                                    Heather M. Burke
                                    Eric E. Lancaster
                                    WHITE & CASE LLP
                                    3000 El Camino Real
                                    2 Palo Alto Square, Ste. 900
                                    Palo Alto, CA 94306
                                    Telephone: (650) 213-0300

                                    Counsel for Defendants Actavis plc,
                                    Forest Laboratories, LLC, Forest
                                    Laboratories, Inc., and Forest
                                    Laboratories Holdings Ltd.




                                4
